In an action, inter alia, to set aside a deed on the basis of fraud, the defendant Lloyd Blackwood appeals (1), as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County (Colabella, J), entered April 15, 2010, as, after a nonjury trial, is in favor of the plaintiffs and against him in the principal sum of $97,653.42, and (2) from a supplemental judgment of the same court entered October 22, 2010, which directed him to “execute all documents necessary to effectuate transfer of title to [certain real property] to Falcynth Hamilton and Joseph Hamilton, as grantees.”
Ordered that the judgment is affirmed insofar as appealed from; and it is further,
Ordered that the supplemental judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the plaintiffs.
“Where, as here, a case is tried without a jury, this Court’s authority is as broad as that of the trial court, and this Court ‘may render the judgment it finds warranted by the facts, taking into account in a close case the fact that the trial judge had the advantage of seeing the witnesses,’ ” and hearing the testimony (MJAC Realty Corp. v Boccio, 67 AD3d 870 [2009], quoting Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983] [internal quotation marks omitted]). Here the Supreme Court’s determination, including its conclusion that the defendant Lloyd Blackwood was jointly and severally liable to the plaintiffs for monetary damages, was warranted by the facts adduced at trial. Moreover, the Supreme Court’s determination “rest[ed] in large measure upon its assessment of the credibility of witnesses,” and we perceive no basis to disturb it (Terry v State of New York, 39 AD3d 846 [2007]; see Elias v Handler, 244 AD2d 522 [1997]).
Blackwood’s remaining claims either have been waived or are without merit (see US Bank N.A. v Eaddy, 79 AD3d 1022 [2010]). Angiolillo, J.P., Dickerson, Belen and Sgroi, JJ., concur.